DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-5 in the reply filed on 9/6/2022 is acknowledged.  Newly added claims 21-25, drawn to the monolithic stainless steel component as in claim 1-5, will be examined with Group I.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 22-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 25 are drawn to the monolithic stainless steel component of claims 2 and 24, respectively, and each require where the one or more non-magnetic regions have an iron content of 14.5-16.5% and the one or more magnetic regions have an iron content of 16.5-19.0%.  The monolithic stainless steel components of claims 2 and 24 requires only the one or more non-magnetic regions and the one or more magnetic regions.  Thus, the Claims 3 and 25 are drawn to limitations wherein the entirety of the monolithic stainless steel component comprises 19% or less iron and as a result, would not be considered a stainless steel as the composition comprises less than 50% iron.  Therefore, it is unclear what composition and/or structure is required by claims 3 and 25.  
Similarly, Claims 4 and 22, dependent on claims 2 and 5, respectively, are drawn to magnetic regions having a majority content of Ni, and therefore, would not be considered a stainless steel composition.  It is noted that in light of the instant specification (see para. 32; Table 1), the compositional ranges of Claims 3 and 25, as well as claims 4 and 22 appear to be drawn to Inconel 718, a Ni-based alloy, and thus not a stainless steel alloy.  Therefore, the composition and structure required by claims 3-4, 22, and 25 are rendered indefinite.  Claim 23 is indefinite based on its dependency and further, while the limitation drawn only to chromium content does not, by itself, raise an indefiniteness issue, its content also appear to be drawn to an Inconel 718 alloy composition and therefore, is indefinite for the same reasons as detailed above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4, 22-23, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 3 and 25 are drawn to the monolithic stainless steel component of claims 2 and 24, respectively, and each require where the one or more non-magnetic regions have an iron content of 14.5-16.5% and the one or more magnetic regions have an iron content of 16.5-19.0%.  The monolithic stainless steel components of claims 2 and 24 requires only the one or more non-magnetic regions and the one or more magnetic regions.  Thus, the Claims 3 and 25 are drawn to limitations wherein the entirety of the monolithic stainless steel component comprises 19% or less iron and as a result, would not be considered a stainless steel as the composition comprises less than 50% iron.  As a result, claims 3 and 25 fail to include all of the limitations from the claims which they depend, respectively.  
Claims 4 and 22, dependent on claims 2 and 5, respectively, are drawn to magnetic regions having a majority content of Ni, and therefore, would not be considered a stainless steel composition.  It is noted that in light of the instant specification (see para. 32; Table 1), the compositional ranges of Claims 3-4, 22-23, and 25 appear to be drawn to Inconel 718, a Ni-based alloy, and thus not a stainless steel alloy.  Therefore, the composition of Claims 3-4, 22-23, and 25 are interpreted to not include all of the limitations of the respective claims from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arabi-Hashemi et al., “3D magnetic patterning in additive manufacturing via site-specific in-situ alloy modification,” Applied Materials Today 18 (March 2020), pp. 1-9.
With respect to Claim 1 and 2, Arabi-Hashemi teaches a monolithic stainless steel component, the component comprising an integrally-formed monolithic body comprising iron that includes along a first axis (deemed to constitute a longitudinal direction, see, e.g., Fix. 7(b)) one or more non-magnetic regions having an austenitic crystalline grain structure and one or more magnetic regions having a primarily ferritic crystalline grain structure and thus, constitutes a “multi-property” monolithic stainless steel component. (pgs. 2-5; Figs. 4-5, 7).
	Arabi-Hashemi is silent as to whether the one or more magnetic regions comprise “ferritic martensitic crystalline grain structure” and silent as to the iron content of the one or more non-magnetic regions and the one or more magnetic regions.  However, Arabi-Hashemi teaches a monolithic stainless steel component comprising the same composition as instantly required (a stainless steel) and made by the same method as that instantly disclosed, the method comprising selective laser melting (see instant specification, para. 3)(Arabi-Hashemi, p. 2), and therefore, the monolithic stainless steel component of Arabi-Hashemi would be expected to necessarily result in the same structure and properties, including one or more magnetic regions comprising ferrite and at least a marginal content of martensite, therefore constituting “ferritic martensitic,” and the content of iron in the one or more non-magnetic and the one or more magnetic regions.  See MPEP 2112.01.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kool et al. (US 10676288).
With respect to Claim 1, Kool teaches a monolithic component, wherein the component may comprise an integrally-formed monolithic body comprising iron and 14-20% chromium, and therefore, constitutes a “stainless steel,” and wherein the component comprises one or more non-magnetic regions having an austenitic crystalline grain structure and one or more magnetic regions having ferritic or martensitic crystalline grain structure. (col. 3, ln. 28-45; col. 7, ln. 41 to col. 9, ln. 4).  In particular, Kool teaches the interchangeability of ferrite and martensite structures for forming the one or more magnetic regions. (col. 8, ln. 33 to col. 9, ln. 4).  Additionally, Kool teaches that the component may be in the form of cylindrical body and where the one or more non-magnetic regions and the one or more magnetic regions exist along longitudinal directions thereof. (Figs. 10-11, 14-15).
Thus, Kool teaches a “multi-property” monolithic stainless steel component comprising along a longitudinal direction thereof, one or more austenitic non-magnetic regions and one or more magnetic regions formed of ferrite or martensite.  It would have been obvious to one of ordinary skill in the art to substitute a portion of the ferrite and/or martensite of the one or more magnetic regions to form one or more regions comprising ferritic martensitic crystalline grain structure, in order to obtain regions with desired magnetic properties, with a predictable result of success.
With respect to Claim 2, Kool is silent as to the iron content of the one or more non-magnetic regions and the one or more magnetic regions.  However, as Kool teaches a monolithic stainless steel component comprising substantially the same composition, structure, and may be made by additive manufacturing from a single composition powder, substantially the same method as that instantly disclosed (see instant specification, para. 3)(Kool, col. 7, ln. 65 to col. 8, ln. 12), the monolithic stainless steel component of Kool would be expected to necessarily result in the same structure and properties, including the claimed content of iron in the one or more non-magnetic and the one or more magnetic regions.  See MPEP 2112.01.
With respect to Claim 5, Kool teaches wherein the monolithic stainless steel component may be in the form of a rotor for a motor, wherein the one or more non-magnetic regions having an austenitic crystalline grain structure comprises a central portion of the component (deemed to meet the recited “shaft”) and the one or more magnetic regions having the ferritic martensitic crystalline grain structure (see rejection of claim 1 above) comprise portions of the outer surface of the rotor which are integrally formed with the central/shaft portion as a monolithic part of the motor rotor and which exhibit properties of a permanent magnet. (Figs. 10-11).  Thus, Kool is deemed to teach a monolithic stainless steel component in the form of a rotor meeting each of the instantly claimed limitations.  
Alternatively, it would have been obvious to modify the shape of the rotor to another conventional form comprising a rotor and shaft, having the same magnetic and non-magnetic portions described above, respectively, with a reasonable expectation of success. MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Claim(s) 5, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kool et al. (US 10676288) as applied to Claim 1 with respect to Claim 5 above, in view of Yoo et al. (US 2021/0099123).
In the alternative to the above rejection of Claim 5 and also with respect to Claim 6, Kool teaches wherein the monolithic stainless steel component may be in the form of a rotor for a motor, wherein the one or more non-magnetic regions having an austenitic crystalline grain structure comprises a central portion of the component and the one or more magnetic regions having the ferritic martensitic crystalline grain structure (see rejection of claim 1 above) comprise portions of the outer surface of the rotor which are integrally formed with the central portion as a monolithic part of the motor rotor and which exhibit properties of a permanent magnet. (Figs. 10-11).  Kool does not specifically teach rotor having a separate rotor portion which depends from a shaft portion.
Yoo teaches a motor rotor component comprising a rotor shaft and rotor which depends from the shaft, wherein the rotor comprises a plurality of spaced apart permanent magnets extending radially from shaft of the rotor component and deemed to constitute “teeth.” (Fig. 2A; para. 30).
It would have been obvious to one of ordinary skill in the art to modify the monolithic stainless steel part of Kool, to form a known motor rotor component comprising a non-magnetic shaft and a rotor having radially extending teeth comprising permanent magnetic portions, as taught by Yoo, in order to form a stronger rotor component with reduced manufacturing steps, wherein the non-magnetic shaft portion comprises an austenitic crystal grain structure and the magnetic teeth portions of the rotor comprise ferritic martensitic crystal grain structures.
With respect to Claim 24, Kool is silent as to the iron content of the one or more non-magnetic regions and the one or more magnetic regions.  However, as Kool in view of Yoo teach a monolithic stainless steel component comprising a rotor and shaft, the component comprising substantially the same composition, structure, and may be made by additive manufacturing from a single composition powder, substantially the same method as that instantly disclosed (see instant specification, para. 3)(Kool, col. 7, ln. 65 to col. 8, ln. 12), the combination of Kool in view of Yoo would be expected to necessarily result in the same structure and properties, including the claimed content of iron in the one or more non-magnetic and the one or more magnetic regions.  See MPEP 2112.01.

Claim(s) 5, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arabi-Hashemi et al., “3D magnetic patterning in additive manufacturing via site-specific in-situ alloy modification,” Applied Materials Today 18 (March 2020), pp. 1-9 as applied to Claim 1 with respect to Claim 5 above, in view of Yoo et al. (US 2021/0099123).
With respect to Claims 5 and 6, Arabi-Hashemi is silent as to wherein the component comprises a motor rotor as instantly claimed.
Yoo teaches a motor rotor component comprising a rotor shaft and rotor which depends from the shaft, wherein the rotor comprises a plurality of spaced apart permanent magnets extending radially from shaft of the rotor component and deemed to constitute “teeth.” (Fig. 2A; para. 30).
It would have been obvious to one of ordinary skill in the art to modify the monolithic stainless steel component of Arabi-Hashemi, to form a known motor rotor component comprising a non-magnetic shaft and a rotor having radially extending teeth comprising permanent magnetic portions, as taught by Yoo, in order to form a stronger rotor component with reduced manufacturing steps, wherein the non-magnetic shaft portion comprises an austenitic crystal grain structure and the magnetic teeth portions of the rotor comprise ferritic martensitic crystal grain structures.
With respect to Claim 24, Arabi-Hashemi is silent as to the iron content of the one or more non-magnetic regions and the one or more magnetic regions.  However, as Arabi-Hashemi in view of Yoo teach a monolithic stainless steel motor rotor component, the component comprising substantially the same composition, structure, and which may be made by selective laser melting, substantially the same method as that instantly disclosed (see instant specification, para. 3), the combination of Arabi-Hashemi in view of Yoo would be expected to necessarily result in the same structure and properties, including the claimed content of iron in the one or more non-magnetic and the one or more magnetic regions.  See MPEP 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735